                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               (DANVILLE DIVISION)


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Case Number: 4:18CR00011-04
                                             )
DASHAUN LAMAR TRENT                          )


      DEFENDANT’S FURTHER OBJECTIONS TO CERTAIN GOVERNMENT’S
                      PROPOSED TRIAL EXHIBITS

       COMES NOW your Defendant, Dashaun Lamar Trent, by counsel, and respectfully moves

this Honorable Court for entry of an Order sustaining the defendant’s objection(s) to the proposed

government trial exhibits as set forth in Defendant Shabba Chandler’s Defendant’s Motion in Limine

to Exclude Certain Proposed Trial Exhibits and Objections to the Government’s Proposed Exhibits

[ECF 591] in whose motion your Defendant joins.

                                                    Respectfully submitted,

                                                    DASHAUN LAMAR TRENT

                                                    By /s/   Chris K. Kowalczuk


Christopher K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
(540) 345-0101
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
(540) 491-0423
        Counsel for the Defendant

                                 CERTIFICATE OF SERVICE
       I, Christopher K. Kowalczuk, Esquire, hereby certify that on this 2nd day of August, 2019,

I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all counsel of record.

                                                       /s/   Chris K. Kowalczuk
